DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 04/13/2021.

Claims 1-7, 9-13 are pending and being examined.  Claims 8 and 14 are canceled.  Claims 1, 4-7, 9-10 are amended with no new subject matter being introduced.

Claims 1-7 and 9-13 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art references do not teach or render obvious all the cumulative limitations of independent claim 1 with particular attention to “the water separator configured to extract water from the inert gas and direct at least a portion of the extracted water back to the catalytic reactor to provide cooling to the catalytic reactor”.
The prior art references do not teach or render obvious all the cumulative limitations of independent claim 10 with particular attention to “the water separator arranged to extract water from the inert gas and direct at least a portion of the extracted water back to the catalytic reactor to provide cooling to the catalytic reactor”.
Johnson et al. (US 2008/0128048) and Hamilton (US 3847298) are considered to be the closest prior art.
Johnson teaches a fuel tank inerting system comprising a fuel tank (150 of Fig.1), a first reactant source (206 of Fig. 2) fluidly connected to the fuel tank, the first source arranged to receive fuel from the fuel tank (Johnson, Figs. 1 and 2).  Johnson teaches a second reactant source (Johnson, 156 of Fig. 2).  Johnson teaches a catalytic reactor (216 of Fig. 2) arranged to receive a first reactant from the first source and a second reactant from the second source (Johnson, Fig. 2).  Johnson teaches the catalytic reactor generates an inert gas that is supplied to the fuel tank to fill an ullage space of the fuel tank (Johnson, abstract).  Johnson teaches an inert gas recycling system located downstream of the catalytic reactor and upstream of the fuel tank (Johnson, 113 of Fig. 1, 111/115/113 of Fig. 2).  Johnson teaches a water separator located between the catalytic reactor and the fuel tank and downstream of the catalytic reactor, the water separator arranged to extract water from the reacted first reactant and second reactant (Johnson, 226 of Fig. 2).
Hamilton teaches a catalytic reactor for generation of inert gas for inerting the fuel tanks of an aircraft (Hamilton, abstract). Hamilton teaches an increase in the reactor through flow can be accomplished by recirculation of a portion of the reactor output by ejector action of a jet pump (Hamilton, top of Col. 4).
Johnson and Hamilton, alone or combined do not teach nor render obvious the water separator being configured/arranged such that a portion of the extracted water is directed back to the catalytic reactor to provide cooling to the catalytic reactor.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734